ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/09/2020 has been entered. Claim 17 has been cancelled. Claims 1-16, 18-20 remain pending in the application.  Claims 1-14 & 20 were previously withdrawn from consideration.  Claims 15-16, 18-19 are hereby examined on the merits.  Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 06/09/2020.

Election/Restriction
This application is in condition for allowance except for the presence of claim 1-14 & 20 directed to inventions non-elected without traverse.  Accordingly, claims 1-14 & 20 have been cancelled.

Allowable Subject Matter
Claims 15-16, 18 & 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 15, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a thermal system comprising a first thermocline vessel having a first plurality of zones of a first solid thermal medium defined by first baffle structures in the interior of the first thermocline vessel, each baffle structure to limit direct heat 
The closest prior art includes Poirier (US 4,215,553) which teaches a  thermal system having a closed cycle that includes a compressor, first thermal storage vessel, a turbine, and a second thermal storage vessel.  However, Poirier is silent on the compressor being driven by a motor using electricity in a charge mode, or that the temperature of a second zone near the outlet is less than the temperature of a first zone near the inlet of the first thermocline vessel and the temperature of a fourth zone near the outlet is less than the temperature of a third zone near the inlet of the second thermocline vessel.  Furthermore, the first thermal storage vessel of Poirier is not positioned in the closed loop during a charge mode (the vessel is instead charged by solar receiver).
Howes (US 8,656,712) which teaches an energy storage system comprising a closed loop fluid cycle that circulates in order from a compressor, a first thermal storage vessel, a turbine/expander, and a second thermal storage vessel.  However, Howes is silent on the use of Laughlin (US 2015/0260463 & US 10,012,448) similarly teaches a thermal system having a closed loop cycle that circulates a fluid from a compressor, a first heat exchanger, turbine, and a second heat exchanger.  However, Laughlin fails to teach or render obvious the use of thermocline vessels having solid thermal media and baffle structures  (Laughlin uses molten salt passing in counter-flow with the fluid of the closed cycle within heat exchangers). 
Stiesdal (US 8,991,183) teaches a thermocline vessel having a plurality of partitioned zones therein, that can be charged by a compressor, with flow leading to a turbine.  However, Stiesdal fails to teach or make obvious using a closed cycle that includes a second thermocline vessel after the turbine.
Claims 16, 18, & 19 are allowed for the same reason as claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741